          Case 5:18-cr-00227-SLP Document 70 Filed 03/05/19 Page 1 of 4



               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,              )
                                       )
                   Plaintiff,          )
                                       )
v.                                     )             Case No. CR-18-227-SLP
                                       )
JOSEPH MALDONADO-PASSAGE,              )
                                       )
                   Defendant.          )

                     DEFENDANT’S REQUESTED VOIR DIRE

1.   Have you or has any member of your family or any close friends worked for the

     Federal Government? If so:

     a)      In what capacity?

     b)      How long?

     c)      When?

2.   Have you or has any member of your family or any of your close friends ever been

     employed by the state, county, or local government. If so:

     a)      In what capacity?

     b)      How long?

     c)      When?

3.   Have you or has any member of your family or any of your close friends ever been

     employed as a law enforcement officer?

     How would your experience or your relationship with this individual influence your

     consideration of this case?
           Case 5:18-cr-00227-SLP Document 70 Filed 03/05/19 Page 2 of 4



4.    Have you or has any member of your family or close friends ever been convicted of

      a crime?

      a.      Did the case go to trial?

      b.      Do you believe that you or the person involved was treated fairly?

      c.      If not, why?

5.    Do you, or anyone in your family, own firearms?

6.    Are you, a member of your family, or a close friend a member of the National Rifle

      Association or other group that is described as a “pro-gun” organization?

7.    Are you, a member of your family, or a close friend a member of any organization that

      seeks to increase government regulation of firearms?

8.    If you came to the conclusion that the Government has not proven the guilt of the

      Defendant beyond a reasonable doubt and yet you found the majority of the jurors

      believe the Defendant guilty, would you change your verdict because you happened

      to be in the minority?

9.    Would the fact that you were in the minority influence your vote in any way?

10.   Would you change your verdict vote simply because it was taking a long time to reach

      an agreement?

11.   Would you change your verdict vote if you were the only one on the jury who held

      your point of view?




                                            2
        Case 5:18-cr-00227-SLP Document 70 Filed 03/05/19 Page 3 of 4



12.   Have any of you had any prior jury duty? If so, please advise as to what type of case

      you served on; whether it was criminal or civil.

13.   Have any of you ever served on a Grand Jury?

14.   Do you believe because Mr. Maldonado-Passage is before the Court and charged with

      crimes that this mere fact means he must have committed some violation of the law?

15.   Do you agree with the principle that the Government has the burden of proving Mr.

      Maldonado-Passage guilty beyond a reasonable doubt and that if you were to decide

      Mr. Maldonado-Passage’s guilt or innocence at this moment you would have to find

      him not guilty because no evidence has yet been presented?

16.   Could you find Mr. Maldonado-Passage not guilty if the Government has not proved

      him guilty beyond a reasonable doubt?

17.   Do any of you, as a member of the jury, disagree with that principle of American law

      which states that a Defendant charged with a crime is presumed to be innocent until

      proven guilty?

18.   Does everyone understand the burden of proof is always on the Government and that

      it never shifts to the accused? Is there anyone who disagrees with this presumption?

19.   Have any of you studied the law? Do any of you have any relatives or friends who

      are lawyers or employed by lawyers?

20.   Is there any reason why you feel you could not be a fair and impartial juror in this case

      and give Mr. Maldonado-Passage a fair and impartial trial?


                                              3
         Case 5:18-cr-00227-SLP Document 70 Filed 03/05/19 Page 4 of 4



21.    Do any of you have any health, sight, hearing, mental or emotional problems which

       may affect your service as a juror?

22.    Do any of you have any pressing commitment during the time that this trial is

       scheduled or that might distract you from your duties to be a fair and impartial juror?

23.    Do you have any philosophical, moral or religious beliefs that would interfere with

       your ability to fairly and impartially determine another person’s guilt or innocence?

24.    Do you as a juror feel a commitment to listen to all the evidence and all the facts

       presented before making any determination or opinion of any single matter?

                                    Respectfully submitted,

                                    s/ William P. Earley
                                    WILLIAM P. EARLEY
                                    Bar Number 11293
                                    KYLE E. WACKENHEIM
                                    Bar Number 30760
                                    ASSISTANT FEDERAL PUBLIC DEFENDERS
                                    SUITE 109, 215 DEAN A. McGEE AVENUE
                                    OKLAHOMA CITY, OKLAHOMA 73102
                                    (405)609-5930 FAX (405) 609-5932
                                    E-mail william.earley@fd.org


                             CERTIFICATE OF SERVICE

        I hereby certify that on this the 5th day of March, 2019, I electronically transmitted
the attached document to the Clerk of Court using the ECF System for filing and transmittal
of a Notice of Electronic filing to the following ECF registrants: Amanda Green and Charles
Brown, Assistant United States Attorneys.


                                    s/ William P. Earley
                                    WILLIAM P. EARLEY

                                              4
